Citation Nr: 0106551	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-11 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1969 and from June 1970 to December 1974.  Her claim 
comes before the Board of Veterans' Appeals (Board or BVA) on 
appeal from a December 1997 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, denied the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  

The RO reopened the veteran's claim in a March 1999 
Supplemental Statement of the Case and has since 
characterized the issue on appeal as entitlement to service 
connection for a low back disorder.  However, the United 
States Court of Appeals for the Federal Circuit (Court) has 
held that, regardless of the RO's action, the Board has a 
duty to determine on appeal whether there is new and material 
to reopen a claim.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  The issue on appeal has thus been 
rephrased as is noted on the title page. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1975 denied 
the veteran's claim of entitlement to service connection for 
a back disorder in March 1975.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1975 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The medical evidence shows that 20 percent of the 
veteran's current low back strain is causally or 
etiologically related to the veteran's period of service.

5.  Degenerative joint and disc disease of the lumbosacral 
spine with grade I spondylolisthesis of L4 on L5 are not 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's March 1975 decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  A portion of the current low back strain was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran a VA 
examination.  In addition the veteran presented testimony at 
a BVA hearing.  Therefore, the Board concludes that the VA 
has met its statutory duty to assist.

The initial question before the Board is whether the veteran 
has submitted new and material evidence to reopen her 
previously denied claim of entitlement to service connection 
for a back disorder.  The RO initially denied the veteran 
service connection for a back disorder in March 1975 on the 
basis that the veteran was not shown to have a low back 
disorder on her last VA examination.  In denying the 
veteran's claim, the RO considered the veteran's service 
medical records and a VA examination report dated February 
1975.  The RO notified the veteran of its decision and 
advised her of her appellate rights by letter dated April 
1975.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's March 1975 rating decision.  Therefore, 
the RO's March 1975 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) using 
a different analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the matter under consideration," i.e. 
whether it is probative of the issue at hand.  See Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually proves an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Black's Law 
Dictionary 1203 (6th ed. 1990)).  Second, the evidence must 
actually be shown to be "new," and not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  In other words, the 
evidence cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The final step of the analysis is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Final Definition," 55 Fed. Reg. At 52274 (1990)).  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

Evidence associated with the claims file since the RO's March 
1975 decision includes: (1) private outpatient treatment 
records dated from January 1986 to August 1997; (2) a letter 
written by Brian Chodoroff, M.D., dated August 1989; 
(3) letters from John R. C. Crump, M.D., dated July 1997, 
October 1998 and April 1999; (4) a magnetic resonance imaging 
report dated September 1998; (5) hearing testimony of the 
veteran presented in January 1999 and April 2000; (6) a 
medical opinion of a VA physician dated February 1999; (7) a 
Veterans Health Administration medical opinion from a VA 
physician dated June 2000; and (8) statements of the veteran 
and her representative.  

This evidence is neither cumulative nor redundant.  As well, 
it bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the case.  The 
private medical records establish that the veteran has a low 
back disorder for which she has been receiving intermittent 
treatment since 1985.  As the lack of a low back disorder was 
the specified basis for the last disallowance, these records 
clearly constitute new and material evidence sufficient to 
reopen the veteran's claim.

As previously noted, once the Board determines that new and 
material evidence has been submitted and reopens a claim, it 
must then determine whether the VA has fulfilled its duty to 
assist, and if so, decide the merits of the claim.  As noted 
above, the Board believes that the RO has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of the veteran's claim, thereby fulfilling its 
duty to assist.

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
veteran served ninety (90) days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of discharge from service, 
arthritis shall be presumed to have been incurred in service, 
even there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran in this case served on active duty during the Vietnam 
era, from July 1967 to June 1969 and from June 1970 to December 
1974.  She contends that, in 1968 or 1969, she began to 
experience back pain, and in 1974, she was placed on profile for 
similar complaints.  She also asserts that she has had recurrent 
back pain since she was discharged from active duty. 

Service medical records confirm that the veteran was treated for 
back pain on multiple occasions in 1973 and 1974 and was placed 
on a three-month profile for low back pain in April 1974.  On 
separation examination in October 1974, the veteran reported 
recurrent back pain, and the examining physician noted recurrent 
low back strain with normal x-ray and no neurological 
abnormalities.  During a VA examination conducted in February 
1975, several months after the veteran was discharged from 
service, the veteran again reported recurrent low back pain.  
However, the VA examiner noted no abnormalities of the spine and 
diagnosed low back pain by history. 

The veteran asserts that she currently has a back disorder that 
is related to her in-service complaints of back pain.  However, 
there is no medical evidence of record reflecting that the 
veteran was seen for back treatment from 1974 to 1984.  From 1985 
to 1998, she was treated intermittently for mechanical low back 
pain, chronic myofascial low back pain, asymmetry of the lower 
lumbar vertebra and pelvis, sacral torsion and paraspinous muscle 
spasm.  As well, she was diagnosed with degenerative arthritis of 
the lumbosacral spine, spondylolisthesis, stenosis and a disc 
bulge.  During this time period, the veteran reported on-the-job 
back injuries.

Medical opinions of record conflict regarding whether a current 
back disorder is etiologically related to back complaints treated 
in service.  By letter dated October 1998, Dr. Crump indicated 
that he had reviewed the veteran's medical records.  Based on 
these records, which he noted included several complaints of back 
pain from June 17, 1969 to March 5, 1974, he opined that it was 
not possible to tell whether the veteran's back pain represented 
a new onset of back pain or longstanding back pain dating from 
1969.  In April 1999, however, he changed his opinion by 
indicating in a letter that the veteran's present back pain is 
consistent with her complaints of back pain in 1969 and that it 
is more likely than not that the pain results from the back 
injury experienced during active duty.  

By letter dated February 1999, a VA physician offered a contrary 
opinion.  He wrote that, based on a review of the claims file and 
an MRI, there was no evidence connecting the veteran's more 
recent back pain with the pain noted during active duty.  He 
indicated that the veteran's military and present experiences of 
back pain likely represent mechanical back pain, and that it is 
unlikely that injury or illness on active duty is responsible for 
the veteran's current condition.  His opinion was based on his 
findings that the veteran: 
(1) had mechanical back pain in service, which resolved by the 
date of discharge; 
(2) developed back pain ten years later possibly due to lifting 
or trauma; and (3) there was no evidence of a herniated disk, 
fracture or other surgical back conditions.

In June 2000, the Board requested an expert medical opinion from 
a physician with the Veterans Health Administration to reconcile 
the conflicting medical evidence of record.  The Board 
specifically asked the specialist whether it is at least as 
likely as not that the veteran's current back disorder is related 
to her period of active service, including the documented in-
service back complaints.  In June 2000, the physician responded.  
First, he comprehensively discussed the veteran's medical 
history, confirming in-service and post-service back treatment in 
1973 and 1974 and from 1985 to the 1990s, work-related back 
injuries in 1982 and 1985 and back pain flare-ups from 1986 to 
the 1990s due to increased work activities.  He then diagnosed 
degenerative joint and disc disease of the lumbosacral spine with 
grade I spondylolisthesis of L4 on L5 and chronic, recurrent low 
back strain syndrome, and concluded that 20 percent of the 
veteran's back condition is due to events that occurred during 
military service while the other 80 percent of her back condition 
is due to events that occurred after she was discharged from 
service.  He listed all of the factors that had affected the 
veteran's present, chronic, recurrent low back pain, including 
repetitive back stress caused by military duties, repetitive back 
stress caused by post-service nursing duties, excessive weight, 
and the September 1985 work injury.  He then indicated that the 
veteran's spondylolisthesis developed and is due to events that 
occurred subsequent to 1988, and that her degenerative changes 
developed long after February 1975.  

The above evidence clearly confirms that the veteran was 
treated for back pain in service and currently has multiple 
back disorders.  Based upon Dr. Crump's April 1999 opinion 
and the VA physician's June 2000 opinion, which link, in 
part, the veteran's recurrent low back pain (diagnosed by the 
VA physician as recurrent low back strain syndrome) to the 
documented in-service back complaints, the Board concludes 
that the evidence supports a grant of service connection for 
low back strain.  The Board finds that the June 2000 opinion 
is the most probative medical opinion of record because of 
the comprehensive nature of the opinion.  Not only was it 
rendered by a specialist, it reviewed and accounted for all 
of the veteran's complaints and treatment during and 
following service.  It also considered the other conflicting 
medical opinions in reaching the conclusion that a portion of 
the veteran's current back disorder was related to service 
and offered a logical, coherent rationale for the conclusion.  
However, in light of the VA physician's opinion ruling out a 
link between the veteran's spondylolisthesis and degenerative 
changes and her period of active service, however, service 
connection may not be granted for any other currently 
diagnosed back disorder.   


ORDER

Service connection for a portion of the current low back 
strain is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

